Citation Nr: 1600082	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-16 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter, for service-connected lumbar spine degenerative joint disease


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel
INTRODUCTION

The Veteran served on active duty from January 1990 to September 1999 and April 2001 to April 2004.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from May 2007, November 2009, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board had previously recharacterized the claim as reflected on the title page to better reflect the Veteran's contentions.  The issue of entitlement to an initial rating in excess of 40 percent prior to December 16, 2009 and in excess of 20 percent thereafter, for service-connected lumbar spine degenerative joint disease was previously characterized as a reduction in the February 2011 Remand.  However, the issue is more accurately characterized as described above.  In a January 2010 RO rating decision, the Veteran was granted service connection for lumbar spine with degenerative joint disease (claimed as lower back condition) with an evaluation of 40 percent effective November 8, 2006 and a 20 percent evaluation effective December 16, 2009.  As such, this was a staged rating and not a reduction for VA purposes.  Within a year of the initial decision, the Veteran properly filed an notice of agreement and a VA form 9.

The issue was previously remanded by the Board in February 2011 and August 2014 for additional development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of a VA medical examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2014, the Veteran was notified that the Veterans Law Judge (VLJ) who conducted his August 2010 videoconference hearing is no longer employed by the Board.  He was offered the opportunity to testify at another hearing, but he declined, requesting that his case be considered on the evidence of record.

In October 2010 and June 2015, the Veteran submitted a waiver of AOJ consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In a December 2014 rating decision, service connection for tremors was granted.  In a May 2015 rating decision, service connection for posttraumatic headaches as a residual of traumatic brain injury was granted.  This action constituted a full grant of the benefits sought, and these claims are no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  From November 8, 2006 to December 15, 2009, the service-connected lumbar spine disability was not manifested ankylosis of the lumbar spine or incapacitating episodes lasting a duration of at least 6 weeks during a 12 month period.  

2.  From December 16, 2009, the service-connected lumbar spine degenerative joint disease is manifested by pain; forward flexion functionally limited to between 40 and 70 degrees; functional loss and impairment manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing; and localized tenderness and pain to palpation of the thoracolumbar spine; without findings of forward flexion of the spine limited to 30 degrees or less; abnormal gait due to guarding or muscle spasm; favorable or unfavorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

3.  The service-connected lumbar spine degenerative joint disease has not been shown to be manifested by nerve involvement or separate neurological manifestations or abnormalities to include radiculopathy.




CONCLUSIONS OF LAW

1.  From November 8, 2006 to December 15, 2009, the criteria for the assignment of an initial disability evaluation in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, Diagnostic Codes 5235-5243, 8520 (2015).

2.  From December 16, 2009, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for a higher disability evaluation is a downstream issue, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.

Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2006 to 2014 are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran underwent VA examinations in April 2007, December 2009, March 2011, and October 2014 to obtain medical evidence as to the nature and severity of service-connected lumbar spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

In the most recent brief, the Veteran's representative noted that the Veteran had asserted that he had continued to experience lower back pain which he alleged had worsened in severity since his last examination.  However, the Veteran did not explain how is back had worsened in the past year.  For example, in the brief, the representative wrote that the Veteran's back pain was now constant, dull, and aching in the middle of his back.  At the last VA examination in October 2014, the examiner noted the Veteran's reports that he had continued to have lower back pain which had worsened in severity since his last examination and the pain was now constant, dull, and aching in the middle of his back.  As such, the Veteran reported the exact same symptoms at his last VA examination that the representative asserted made the Veteran's back worse since the examination.  Accordingly, the Board does not believe a new examination is necessary to fairly adjudicate the Veteran's claim.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.   

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the August 2010 videoconference hearing, the Veteran was assisted by a representative.  The VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

2.  Increased Rating: Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

In Burton v. Shinseki, the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

3.  Analysis 

The Veteran was initially granted service connection for lumbar spine degenerative joint disease in a January 2010 rating decision.  A 40 percent rating was assigned from November 8, 2006 (the date the claim for service connection was received) and a 20 percent rating was assigned from December 16, 2009.  As noted above, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The Veteran perfected an appeal of the January 2010 decision.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from November 8, 2006 to December 15, 2009.   

Under Diagnostic Codes 5235, in order for a 50 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine.  In order for a 100 percent rating to be assigned, the evidence must establish unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.  

The medical evidence of record does not document unfavorable ankylosis of the spine.  The VA examinations dated in April 2007 and December 2009 and the VA treatment records establish that the Veteran has limited motion of the lumbar spine, but there were no findings of ankylosis.  There are no examination findings of ankylosis.  Thus, on this basis, a higher rating is not warranted under Diagnostic Codes 5235 to 5242.

The rating criteria are intended to take into account functional limitations; therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  In any event, additional functional limitation warranting a higher evaluation is not been shown.

There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206  -07 (1995).  The April 2007 VA examination report shows that there is an additional 8 degrees of limited motion due to pain, fatigue, weakness, and lack of endurance.  This additional limitation of motion of the lumbar spine does not approximate ankylosis or no motion.  There is no evidence that the service-connected lumbar spine disability causes additional limitation of motion or ankylosis.  The April 2007 VA examination report indicates that the Veteran reported having stiffness and weakness and he had pain that was constant and the pain traveled down the back towards legs.  The Veteran described that pain as aching and sharp and he stated that it was a 5 out of a scale of 1 to 10 (10 being the worst pain).  He reported that the pain can be elicited by physical activity and stress or the pain comes by itself.  The Veteran stated that the pain was relieved by rest and at the time of pain, he can function with medication.  Examination revealed forward flexion was to 30 degrees and pain occurred at 25 degrees.  There was no evidence of radiating pain on examination and there was no muscle spasm.  Tenderness was noted on exam.  

A VA physical therapy report dated in July 2008 indicates that the Veteran did not have significant decreased active range of motion in the lumbar spine.  

The 40 percent rating assigned from November 8, 2006 to December 15, 2009 contemplates the functional loss due to pain, less movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing caused by the lumbar spine disability.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

A higher ratings are not warranted under Diagnostic Code 5243.  The evidence does not establish that the service-connected lumbar spine disability causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  The April 2007 VA examination report indicates that the Veteran denied having incapacitation due to the lumbar spine disability.  The VA treatment records do not serve to document any incapacitating episodes.  The medical evidence of record does not show physician-prescribed bed rest, which is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  Thus, the Board finds that a disability evaluation in excess of 40 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243 from November 8, 2006 to December 15, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

The evidence preponderates against the claim for a disability evaluation in excess of 40 percent for the service-connected lumbar spine disability from November 8, 2006 to December 15, 2009, and the appeal is denied.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent for the lumbar spine disability from December 16, 2009.  The weight of the competent and credible evidence of record shows that for the time period in question, the service-connected lumbar spine disability is manifested by pain and stiffness; limited flexion ranging from zero to 40 to 70 degrees; functional loss and functional impairment manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing; and localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  

The December 16, 2009 VA examination report indicates that the Veteran reported that his back pain was a constant, dull pain which was a 6 out of 10.  He reported no flare-up of the back pain.  The Veteran reported having stiffness of his back, fatigability, and lack of endurance.  He did not use a crutch, brace, cane, or corrective shoes and he had no surgery for the spine.  The Veteran reported that he was employed as a security officer.  He stated that his back condition and other joint conditions affected his employment and activities of daily living because he was limited from prolonged walking, standing, bending, and lifting.  The Veteran did not report radiating pain to bilateral lower extremities or periods of incapacitation.  

Physical examination revealed normal gait and posture.  He was able to get onto the exam table without difficulty.  Spinal curvature was normal without lordosis or kyphosis.  There was tenderness over the bilateral gluteus maximum and no spasm.  Forward flexion was from 0 to 40 degrees with pain starting at 40 degrees.  Extension was from 0 to 20 degrees with pain starting at 20 degrees.  Right and left lateral rotation was from 0 to 25 degrees with pain starting at 25 degrees with the pain evidenced by patient report and grimacing and guarding.  With repetition, he was not functionally impaired secondary to pain and fatigue, weakness, or lack of endurance. 

An April 2010 VA primary care treatment record indicates that the Veteran reported having pain all the time, at a level of 6/10.  He stated that if he does anything like working on his car, then about an hour later he will have agonizing pain, and if this happens, he takes medication for pain, and uses a heating pad and lays down.  He reported that these flares might last 8 hours, but if he takes medication it comes down in about 2 hours.  Physical examination revealed muscle spasm throughout the lower lumbar spine.  The assessment was low back pain, myofascial, mechanical with no radicular signs or symptoms.  

A September 2010 VA primary care treatment record indicates that the Veteran had a lot of pain in his low back.  Physical examination revealed a loss of lumbar lordosis and decreased lumbar flexion triggering spasm bilaterally especially on the left.

The March 2011 VA examination report indicates that the Veteran reported that he has continued to have lower back pain which has worsened in severity since the last examination.  The pain was described as constant, dull, aching, and severe, and it was located in the lower back.  It did not radiate.  At times he experienced an additional sharp pain which occurred when he performs certain activities such as twisting, standing, or walking.  On those occasions, he "freezes up" due to the severity of the pain; the pain lasts about 30 seconds, and then he is able to continue with is previous activity.  He denies numbness, tingling, or weakness in his lower extremities.  He did not have bowel or bladder dysfunction.  He denied incapacitating episodes as defined by the VA.  He denied flare-ups.  The Veteran used medication and rest for control of the pain.  He stated that the medication was effective with no side effects.  He has associated stiffness and reduced motion due to his spine condition.  He denied fatigue, spasm, or weakness.  The Veteran has used a cane in the past year to assist him with ambulation and he also wears a back brace on a continual basis during the day.  The Veteran stated that he is not limited in his walking distance but his daily activities were limited in that he cannot lift more than 30 pounds and he was not able to do recurrent bending or do automotive work as he previously was able to do.  The Veteran was employed as a security guard, which involved walking for approximately 30 minutes out of his 8 hour day.  He stated that his occupational duties were not affected by his spine condition.  

Physical examination revealed normal posture and appearance.  There is no point tenderness or paraspinous spasm palpable.  Forward flexion on formal testing shows a range of motion of zero to 5 degrees.  Side tilt to the left and right was zero to 5 degrees.  Extension was zero to 5 degrees.  Rotation, left and right, was zero to 10 degrees.  The examiner indicated that there was pain noted by the Veteran subjectively with all movement.  There was no objective evidence of pain noted on examination.  The examiner further noted that in observation of the Veteran in the office setting as well as in the waiting room, he was able to flex the lumbar spine from zero to 70 degrees or more, and side tilt to the right was at least zero to 30 degrees without signs of pain objectively.  Repetitive use did not cause additional limitation of motion.  The examiner noted that observation in the office setting included observation of the Veteran donning and doffing his socks, shoes, shirt, and back brace.  Neurological examination showed normal muscle strength, mass, and tone in the lower extremities.  Deep tendon reflexes were 2+.  Sensation was intact. 

The October 2014 VA examination report indicates that the Veteran continued to have lower back pain.  The pain was described as constant, dull, aching, and a 6/10; the severe pain was located in the middle of his lower back.  He denied having numbness, tingling, or weakness in his lower extremities.  He did not have bowel or bladder dysfunction.  He denied incapacitating episodes as defined by the VA.  The Veteran took medication for control of the pain; the Veteran indicated that the medication was effective and he denied side effects.  He had associated stiffness and reduced motion due to his spine condition.  The Veteran stated that he was limited in his walking distance to 1 to 2 blocks.  His daily activities were limited in that he could not lift more than 30 pounds.  In addition, he was not able to do recurrent bending.  The Veteran was employed as a security guard.  He was the captain of the security team at a building downtown and this involved sitting for most of his 8 hour day.  He stated that his occupational duties were not affected by his spine condition.

The Veteran reported that at times he experiences a flare up which is characterized by a sharp pain radiating to his lower spine in the midline.  It occurred 4 to 5 times per week when he performs certain activities such as twisting, standing, or walking.  The pain lasts about 30 seconds, and then he is able to continue with is previous activity. 

Forward flexion on formal testing shows a range of motion of zero to 5 degrees.  Side tilt to the left and right was zero to 10 degrees.  Extension was zero to 5 degrees.  Rotation, left and right, was zero to 10 degrees.  The examiner indicated that there was pain noted at the end of the range of motion.  The examiner indicated that the range of motion increased after repetitive use testing with three repetitions.  Forward flexion was zero to 45 degrees.  Right lateral flexion was zero to 15 degrees; left lateral flexion was zero to 10 degrees.  Extension was zero to 5 degrees.  Rotation, left and right, was the same.  The examiner indicated that the Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  The functional loss and functional impairment of the thoracolumbar spine was manifested by less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.  There was localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  There was no muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength was 5/5 in all muscles of the lower extremities and there was no muscle atrophy.  Reflexes were normal.  Sensory exam was normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The examiner opined that the lumbar spine disability impacted the Veteran's occupation in that the Veteran would be limited in duties requiring repetitive bending, stooping or crawling, and limited in heavy lifting or carrying. 

The examiner noted that the Veteran's range of motion on formal testing with a goniometer was reduced as compared to that observed informally in the office setting.  The Veteran was able to rise from a chair and climb onto an exam table, as well as doff shirt, jacket, shoes and socks at a fairly normal speed and without restraint.  The Veteran was noted to flex his spine forward to at least 45 degrees as he leaned forward to retrieve shoes and socks from the floor, flex to the right lateral of at least 20 degrees when retrieving socks from the floor, although some wincing was observed, and rotate laterally to the right and left at least 15 degrees when doffing shirt and jacket.  The range of motion on formal testing was also not consistent with the Veteran's ability to perform activities of daily living or to function in a fulltime job as the captain of a security team for a large corporate building.  The examiner noted that the Veteran was examined by this examiner in March 2011 at which time there was also noted a discrepancy between the formal range of motion testing results and the observed range of motion noted in the office.  The examiner stated that due to the discrepancy, she was unable to accurately provide all of the required range of motion data; however, she added that the range of motion noted on informal observation represented the more accurate data in this case.  

A November 2014  VA occupational therapy record indicates that there was tenderness and muscle spasm to palpation.  The occupational therapist noted that he was concerned that the Veteran had malingering tendencies based upon his physical exam and noted that the Veteran was tender everywhere.  The Veteran was counseled about his posture and he was referred to physical therapy.  

The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability from December 16, 2009.  The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine.  The weight of the competent and credible evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees for the time period in question.  See the VA examinations in December 2009, March 2011, and October 2014.  The weight of the competent and credible evidence does not establish favorable or unfavorable ankylosis of the lumbar spine and the weight of the evidence shows that the Veteran has motion in the lumbar spine.  

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, weakness, or incoordination (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent for the time period from December 16, 2009.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners in December 2009, March 2011, and October 2014.  For example, while the Veteran was noted to experience pain on range of motion testing, this pain was not shown to functionally limit him, as additional loss of motion was not seen following repetitive motion testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The VA examiners noted that there was no additional limitations of motion of the lumbar spine with repetition testing.  In fact, range of motion improved after repetition testing in March 2011.  While the Veteran may have registered several range of motion readings that were highly limited, the Veteran has consistently been observed in the normal setting of the examinations to have forward flexion well in excess of 30 degrees.  Thus, the Board is comfortable in concluding that the Veteran has not been shown to have range of motion that is so limited as to merit a rating in excess of 20 percent since December 16, 2009.

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the lumbar spine disability is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but no evidence has been advanced showing that any physician has prescribed bed rest to treat any flare-ups.  In fact, the Veteran has consistently denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  See the VA examination reports.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  
In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability from December 16, 2009, is not warranted under Diagnostic Codes 5235 to 5243.  

The Board also considered whether the service-connected lumbar spine disability causes a separate neurological disability and if so, the Board must evaluate any associated objective neurologic abnormalities under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

The Board finds that the weight of the competent and credible evidence shows that the service-connected lumbar spine disability is not manifested by a separate neurological manifestation.  The April 2007 VA examination shows that straight leg raise was negative on the left and right.  There was no evidence of radiating pain on exam although the Veteran reported having radiating pain.  There are no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  The peripheral nerve examination was within normal limits.  Neurological examination of the lower extremities, including motor function and sensory function was within normal limits.  The right and left lower extremity reflexes were normal.  The December 2009, March 2011, and October 2014 VA examination reports indicate that the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy and he did not have any other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems/pathologic reflexes.  Thus, a separate rating for neurologic manifestations is not warranted.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbar spine disability is adequate in this case.  The Veteran's primary symptoms include limitation of motion, pain, stiffness, and tenderness, all of which have been contemplated in the schedular rating that is assigned (through consideration of 38 C.F.R. §§ 4.40, 4.45, and addressing the relevant case law).  The rating criteria for spine disabilities reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture for the lumbar spine disability, the assigned schedular evaluations are adequate and referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of the lumbar spine disability.  Thus, the Board finds that Rice is inapplicable.

ORDER

An initial disability rating in excess of 40 percent for the service-connected lumbar spine disability from November 8, 2006 to December 15, 2009 is denied. 

A disability rating in excess of 20 percent for the service-connected lumbar spine disability from December 16, 2009 is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


